Title: From Thomas Jefferson to Thomas Beale Ewell, 28 September 1820
From: Jefferson, Thomas
To: Ewell, Thomas Beale


Dear Sir
Monticello
Sep. 28. 20.
On my return after an absence of three weeks from home, I found here your favor of the 6th inst. I concur with you entirely in favor of hospitals, and think the religion of a place more justly tested by the number of it’s hospitals than of it’s churches.I return you the Note inclosed in your letter, and sincerely sympathise with  misfortunes, which the evils of the times have suffered few of us to escape. great errors in political economy have led us to a catastrophe, so general and so severe as, in a course of 77. years of life, I have never before witnessed. a general revolution of property is the unhappy consequence. this too has befallen many too much enfeebled by age in body and mind ever to repair their losses. it is a happiness in your case that you are young & healthy, have a great deal of life before you, with vigor of body and mind. these I hope will enable you to start anew, and run yet a long & prosperous race. I trust you will do it, and opposing firmness of mind to the assaults of fortune, look steadily forward to the means of acquiring competence and comfort. with my sincere prayers for your success in this career accept assurances of my friendly respect & attachmentTh: Jefferson